BYERS, Presiding Judge,
concurring.
I concur with Judge Birch’s opinion in this case but I wish to further express my view on the introduction of the evidence of a prior D.U.I. offense committed by the defendant.
I agree that it was error for this evidence to be introduced. I agree this is harmless error in this case because the evidence of the defendant’s guilt is so overwhelming that no one could entertain any doubt of his guilt upon hearing the admissible evidence, outlined in the majority opinion, unpolluted by the improperly admitted evidence. In this posture, it appears clear the error is harmless beyond a reasonable doubt.